Citation Nr: 0903666	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-00 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 26, 1988 
for the grant of service connection for paranoid 
schizophrenia, to include on the basis of clear and 
unmistakable error (CUE) in a prior rating decision of 
January 1985.  


REPRESENTATION

Appellant represented by:	R. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Navy from 
November 1980 to September 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Nashville, Tennessee.


FINDINGS OF FACT

1.  A January 1985 RO rating decision denied the veteran's 
claim for service connection for schizophrenia; after a 
notice of disagreement was received, the RO issued a 
statement of the case; however, the veteran n failed to file 
a timely substantive appeal.

2.  The January 1985 RO rating decision denying service 
connection for schizophrenia was reasonably supported by the 
evidence then of record and the legal authority applicable at 
that time; it was not undebatably erroneous.

3.  Service connection for schizophrenia was eventually 
granted by the RO with assignment of July 26, 1988 as the 
effective date, based on the date of receipt of the formal 
application to reopen; the Board finds that correspondence 
submitted by the veteran and received by the RO on March 5, 
1987 can be construed as an application to reopen his claim.








CONCLUSIONS OF LAW

1.  The January 1985 rating decision denying service 
connection for paranoid schizophrenia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The January 1985 rating decision denying service 
connection for paranoid schizophrenia was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2008).

3.  The criteria for an effective date of March 5, 1987, but 
not earlier, for the grant of service connection for paranoid 
schizophrenia, have been met.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(o) (2008).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

Regarding the non-CUE aspect of the veteran's claim.  First, 
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2007).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2008).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  The assignment of an 
effective date of March 5, 1987 is the earliest time 
following the final decision of January 1985 at which it is 
possible (based on the submissions of the veteran to VA) to 
grant entitlement to service connection.  Thus, the March 5, 
1987 effective date assigned in the decision below represents 
a full grant of the benefit sought on appeal, and VCAA notice 
is not required.  

Legal Criteria

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  In order for a claim of CUE to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  A determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Id. Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection or a claim reopened after final 
adjudication "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation provides that the effective date of 
an evaluation and an award of compensation based on an 
original claim or a claim reopened after final disallowance 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400. 

Analysis

CUE in the January 1985 Rating Decision

The veteran is in receipt of service connection for paranoid 
schizophrenia at a 100 percent disability evaluation 
effective from January 1992.  He was initially awarded 
service connection for the disorder effective from July 1988.  
The veteran contends, in essence, that a January 1985 rating 
decision which denied service connection for schizophrenia 
was based on CUE, and that the effective date of the award of 
service connection should be the date the original claim was 
filed, September 18, 1984.  He contends that, should CUE not 
be found, that a timely appeal of the January 1985 decision 
was perfected but not adjudicated or, alternatively, that 
should CUE not be found in the January 1985 decision, that a 
claim to reopen was filed in March 1987, and that this date, 
and not the date of receipt of a formal claim in July 1988, 
should be the effective date for service connection.  

In reviewing the contested decision of January 1985, the 
Board notes that the requirements for CUE are exceptionally 
stringent.  That is, for an error to arise to the level of 
CUE it must be "undebatable" that there was an error in 
fact or law in the prior decision.  The January 1985 rating 
decision which denied service connection for schizophrenia 
did so on the basis that at the time, there was no evidence 
of a current disability capable of service connection.  
Specifically, the RO noted that the veteran did have a 
diagnosis of schizophrenia in service; however, upon a VA 
examination in November 1984, the examining psychiatrist 
determined that there were no active residuals of 
schizophrenia.  That is, he noted the in-service 
manifestations, but did not feel that schizophrenia was 
present at that time.  Indeed, a diagnosis of alcoholism with 
a possible personality disorder was entered in the 
examination narrative and a psychotic disorder was ruled out.  
At the time of this decision, this psychiatric report was the 
only post-service medical record, with the other available 
diagnoses found in service medical records.  A notice of 
disagreement was filed with the January 1985 decision; 
however, a substantive appeal was not filed within a year of 
notification of the denial.  

The Board cannot conclude that CUE is present in the RO's 
January 1985 decision.  There is service medical evidence of 
schizophrenia and the veteran filed his original claim 
shortly after his separation from active duty.  However, the 
November 1984 VA psychiatric examination found no active 
psychotic disorder.  The RO found that the psychiatrist's 
opinion of November 1984 was more recent and hence was more 
probative to the question of whether there was a current 
diagnosis of schizophrenia.  This determination is a matter 
of judgment fully supported by the evidence of record; there 
is no undebatable error in such weighing of evidence.  

Effective Date

In the allegation of CUE in the January 1985 rating decision 
denying service connection for schizophrenia, the veteran's 
representative has also alleged that that a timely notice of 
disagreement was filed with this decision, and that it was 
never adjudicated by the Board.  In reviewing the record, the 
Board notes the veteran did file a notice of disagreement in 
January 1985 and a statement of the case (SOC) was issued in 
July 1985.  However, no substantive appeal was received 
within a year of notification of the RO's adverse decision; 
hence the decision became final.  See 38 U.S.C.A. § 7105 
(West 2002).  The veteran's representative points to a letter 
received in March 1987 in which the veteran stated his desire 
to have a statement of the case issued to him so that he may 
file his "formal appeal."  This correspondence, however, 
was received after the period allotted for the filing of a 
substantive appeal (i.e. the later of 60 days following the 
issuance of the SOC or within a year of notification of the 
adverse decision).  

Currently, the effective date of service connection is July 
26, 1988, the date which a formal application to reopen the 
previously denied claim for entitlement to service connection 
was received by the RO.  The veteran's representative 
contends that the above-mentioned March 1987 letter was, in 
essence, an informal claim to reopen.  The veteran did 
mention in this letter that he was aware that the appeal 
period expired; but, that he wished to have an SOC issued 
again.  In response to the March 1987 letter, the veteran was 
informed that the appeal period had expired for his original 
disagreement, and that should he wish to reopen a claim for 
service connection, he must file new and material evidence.  
See 38 C.F.R. § 3.156.  In response, a claim was received 
formally in July 1988, which is the current effective date 
for service connection.  

The Board notes that the veteran seemed to acknowledge the 
need to submit a new claim in his written recognition that 
the appeal period had expired.  While he also asked for an 
SOC to be issued, he did expressly state that his previous 
appeal "was not completed."  The Board determines that this 
was an informal claim to reopen, and the RO's letter on the 
need to submit new and material evidence indicates that the 
letter was to be processed as a petition to reopen.  There is 
certainly ambiguity in the contents of the March 1987 letter; 
however, the Board will resolve reasonable doubt in the 
veteran's favor and will establish the letter as an informal 
claim to reopen.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  As the proper effective date for the of award in 
this instance is determined to be the date of receipt of the 
informal claim on March 5, 1987, the Board finds that the 
veteran is entitled to this latter earlier effective date for 
the grant of service connection for schizophrenia.  See 38 
U.S.C.A. § 5110(a).  In view of the foregoing decision 
finding that the January 1985 decision did not contain CUE 
and in the absence of any evidence or correspondence that can 
be construed as an informal or formal claim for service 
connection between that decision and the veteran's March 5, 
1987 letter, March 5, 1987 is the earliest effective date 
allowed by the applicable law and regulation. 
Conclusion

The standards to find CUE are very high, and the RO's 
decision in January 1985 to give greater weight to one 
medical opinion ruling out a current diagnosis of 
schizophrenia over older service medical records is not 
error, let alone undebatable error.  To the extent that the 
veteran's claim encompasses a request for a reweighing of the 
evidence, such is impermissible for a clear and unmistakable 
error claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel 
v. Brown, 6 Vet. App. 242 (1994).  

Regarding the assignment of an effective date, the Board will 
accept a March 1987 letter by the veteran as an informal 
petition to reopen (and not as a timely substantive appeal), 
and hence an earlier effective date for the grant of service 
connection is warranted.  


ORDER

Entitlement to an earlier effective date of March 5, 1987, 
but not earlier, for the award of service connection for 
paranoid schizophrenia is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


